              Case 1:19-cv-01213-AJ Document 43 Filed 03/09/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW HAMPSHIRE



K.B., an individual,                             CIVIL ACTION NO. 1:19-CV-01213

                   Plaintiff,

INTER-CONTINENTAL HOTELS
CORPORATION; WYNDHAM HOTELS
AND RESORTS, INC; BEST WESTERN                   Judge Andrea K. Johnstone
INTERNATIONAL, INC.; AND
MARRIOTT INTERNATIONAL, INC.,

                   Defendants.

 BEST WESTERN INTERNATIONAL, INC.’S RESPONSE TO PLAINTIFF’S MOTION
    FOR A PROTECTIVE ORDER AND LEAVE TO PROCEED ANONYMOUSLY

         Defendant, Best Western International, Inc. (“Best Western”), through undersigned

counsel, hereby responds to Plaintiff’s Motion for a Protective Order and Leave to Proceed

Anonymously, and states as follows:

         Best Western agrees with and adopts the positions set forth in codefendant Inter-

Continental Hotels Corporation’s (“IHC”) response [Dkt. 36] and codefendant Wyndham Hotels

and Resorts, Inc.’s (“Wyndham) response [Dkt. 41]. The allegations contained in Plaintiff’s

Complaint are personal and sensitive. However, several defendants, including Best Western,

have moved for dismissal. See Dkts. 21, 22, 26 & 29. Best Western respectfully requests the

Court hold Plaintiff’s request to proceed anonymously in abeyance until the motions to dismiss

are resolved, as the motions to dismiss may render Plaintiff’s request moot.

         Should the Court decide to address Plaintiff’s motion before deciding Defendants’

motions to dismiss, Best Western respectfully requests the Court permit limited disclosure of

Plaintiff’s identity for the purposes of discovery, including, but not limited to, disclosure of her

current name, name at the time of the alleged trafficking (if different), date of birth, Social


4824-7852-5367.1                                 1
              Case 1:19-cv-01213-AJ Document 43 Filed 03/09/20 Page 2 of 2




Security Number, current address, address at the time of the alleged trafficking, and the names of

Plaintiff’s parents and/or guardians at the time of the alleged trafficking. This information would

permit Defendants to conduct a fair and thorough investigation of Plaintiff’s allegations.

Specifically, Defendants would be able to obtain and verify applicable police or hospital records

and identify potential witnesses. Best Western, presumably in accord with Plaintiff and

Codefendants, is confident the parties and the Court can construct a Discovery Plan and Order

that satisfies all parties’ needs.

         Best Western is amenable to Plaintiff’s request to proceed anonymously in public, pre-

trail filings, so long as Defendants are permitted discretion to use her identity and relevant

information for the good-faith purpose of conducting discovery, to which Defendants are

entitled. Best Western respectfully requests the Court hold Plaintiff’s motion in abeyance

         March 9, 2020                               Respectfully submitted,

                                                     /s/ Karen Campbell

                                                     Karen L. Campbel; (admitted Pro Hac Vice)
                                                     LEWIS BRISBOIS BISGAARD &
                                                     SMITH LLP
                                                     77 Water Street, Suite 2100
                                                     New York, New York 10005
                                                     Telephone: 212.232.1391
                                                     Facsimile: 212.232.1399
                                                     Karen.Campbell@lewisbrisbois.com
                                                     Attorneys for Defendant
                                                     Best Western International, Inc.

                                     CERTIFICATE OF SERVICE

         I hereby certify on the 9th day of March, 2020, the foregoing was served on counsel of

record through the Court’s electronic filing system, and to all parties without an appearance by

conventional mail.

                                                            /s/ Karen Campbell
                                                            Karen Campbell


4824-7852-5367.1                                2
